
	

114 HR 5600 : No Hero Left Untreated Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 5600
		IN THE SENATE OF THE UNITED STATES
		November 30, 2016ReceivedAN ACT
		To direct the Secretary of Veterans Affairs to carry out a pilot program to provide access to
			 magnetic EEG/EKG-guided resonance therapy to veterans.
	
	
 1.Short titleThis Act may be cited as the No Hero Left Untreated Act. 2.FindingsCongress finds the following:
 (1)Magnetic EEG/EKG-guided resonance therapy has successfully treated more than 400 veterans with post-traumatic stress disorder, traumatic brain injury, military sexual trauma, chronic pain, and opiate addiction.
 (2)Recent clinical trials and randomized, placebo-controlled, double-blind studies have produced promising measurable outcomes in the evolution of magnetic EEG/EKG-guided resonance therapy.
 (3)These outcomes have resulted in escalating demand from returning warriors and veterans who are seeking access to this treatment.
 (4)Congress recognizes the importance of initiating innovative pilot programs that demonstrate the use and effectiveness of new treatment options for post-traumatic stress disorder, traumatic brain injury, military sexual trauma, chronic pain, and opiate addiction.
			3.Magnetic EEG/EKG-guided resonance therapy pilot program
 (a)Pilot programThe Secretary of Veterans Affairs shall carry out a pilot program to provide access to magnetic EEG/EKG-guided resonance therapy to treat larger populations of veterans suffering from post-traumatic stress disorder, traumatic brain injury, military sexual trauma, chronic pain, or opiate addiction.
 (b)LocationsThe Secretary shall carry out the pilot program under subsection (a) at not more than two facilities of the Department of Veteran Affairs.
 (c)ParticipantsIn carrying out the pilot program under subsection (a), the Secretary may not provide access to magnetic EEG/EKG-guided resonance therapy to more than 50 veterans.
 (d)DurationThe Secretary shall carry out the pilot program under subsection (a) for a 1-year period. (e)ReportNot later than 90 days after the date of the termination of the pilot program under subsection (a), the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the pilot program.
 (f)No authorization of appropriationsNo additional funds are authorized to be appropriated to carry out the requirements of this section. Such requirements shall be carried out using amounts otherwise authorized.
			
	Passed the House of Representatives November 29, 2016.Karen L. Haas,Clerk
